Perry Clegg (USB 7831)                                 Matthew L. Crockett
        pclegg@kunzlerlaw.com                          GREENBERG TRAURIG LLP
KUNZLER BEAN & ADAMSON, PC                             1200 17th St Ste 2400
50 W. Broadway, Suite 1000                             Denver, CO 80202
Salt Lake City, UT 84101                               (303) 685-7479
Tel.: (801) 994-4646                                   Email: crockettm@gtlaw.com
Fax: (801) 531-1929
                                                       Attorneys for Defendant,
Attorneys for Plaintiff,                               W. W. Grainger Inc.
Modern Font Applications LLC

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


MODERN FONT APPLICATIONS LLC, a
Utah limited liability company,                           Case No. 2:19-cv-00214-TS-DBP

               Plaintiff,                                JOINT MOTION TO STAY FOR
                                                          SETTLEMENT DISCUSSIONS
       v.
                                                                 Judge Ted Stewart
W.W. GRAINGER, INC.,                                       Magistrate Judge Dustin B. Pead

               Defendant(s).                                     Jury Trial Demanded




                                         JOINT MOTION

       Plaintiff and Defendant hereby jointly move for an Order staying all deadlines and

proceedings in this case for fourteen (14) days, to permit the parties to conduct settlement

discussions without the need or obligation to attend to other matters related to litigation of this

case. This motion will affect two dates set by the Court. Without this stay, Defendant’s

response to the Complaint would be due on June 3, 2019. See ECF No. 16. Additionally,

without this stay, the parties’ Attorney Planning Report would be due on June 3, 2019. Id. The

parties believe that settlement is likely and seek a stay that would extend these deadlines to June



                                                                                               Page 1
17, 2019.

       The parties request that proceedings automatically resume at the end of the fourteen (14)

day period unless the parties have filed dismissal papers or a request for a further stay to

continue settlement discussions.

       A proposed order is being filed herewith.



Dated: June 3, 2019                         Respectfully submitted,
                                            By:       /s/ Perry s. Clegg

                                                   Perry S. Clegg (USB 7831)
                                                           pclegg@kunzlerlaw.com
                                                   KUNZLER BEAN & ADAMSON, PC
                                                   50 W. Broadway, Suite 1000
                                                   Salt Lake City, UT 84101
                                                   Tel.: (801) 994-4646
                                                   Fax: (801) 531-1929

                                                   Attorneys for Plaintiff,
                                                   Modern Font Applications LLC

Dated: June 3, 2019                         Respectfully submitted,
                                            By:       /s/ Matthew L. Crockett

                                                   Matthew L. Crockett
                                                   GREENBERG TRAURIG LLP
                                                   1200 17th St Ste 2400
                                                   Denver, CO 80202
                                                   (303)685-7479
                                                   Email: crockettm@gtlaw.com

                                                   Attorneys for Defendant,
                                                   W.W. Grainger, Inc.




                                                                                               Page 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court for the District of Utah, using the electronic case

filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing”

to the attorneys of record who have consented in writing to accept this Notice as service of this

document by electronic means.


                                                          /s/ Perry S. Clegg
                                                           Perry S. Clegg




                                                                                               Page 3
